Citation Nr: 0731709	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  02-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to service connection for valvular heart disease 
and endocarditis, to include as secondary to service-
connected right ear fungal infection.



REPRESENTATION

Appellant represented by:	Ann Marie D. Mulcahey Leikauf, 
Attorney at Law



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to November 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Newark, New Jersey, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied his claim for service connection for valvular 
heart disease and endocarditis.  

In an August 2003 decision, the Board denied service 
connection for valvular heart disease and endocarditis, to 
include as secondary to service-connected right ear fungal 
infection.  The veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
November 2005 decision, the Court vacated and remanded the 
claim, stating that VA had not fulfilled its duty to assist 
the veteran in attempting to obtain service medical records.  
The case was subsequently returned to the Board, and it 
remanded the claim for the additional development laid out in 
the Court's decision.  The case has been returned to the 
Board for further appellate review. 

The veteran's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
valvular heart disease or endocarditis are attributable to 
service, to include manifestations of such to a compensable 
degree within one year following discharge from service, or 
to a service-connected disability.




CONCLUSION OF LAW

Valvular heart disease and endocarditis were not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service nor are they due to, the result of, or 
aggravated by right ear fungal infection.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002 & Supp. 2006) redefined VA's 
duty to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an October 2006 letter, the RO provided 
notice to the veteran regarding what information and evidence 
was needed to substantiate a claim for service connection, to 
include both direct and secondary service connection, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of and to 
submit any further evidence that was relevant to the claim.  
The letter also informed the veteran of how disability 
evaluations and effective dates are assigned and the type 
evidence which impacts those determinations (veteran status 
is not at issue).  See Dingess/Hartman, supra.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  In the Court's November 2005 
decision, it determined that VA had not fulfilled its duty to 
assist.  Specifically, it stated that the veteran had 
"requested with considerable specificity" that VA obtain 
service medical records relating to treatment of endocarditis 
during service.  It felt VA had not attempted to obtain such 
records.  The Board remanded the claim for this additional 
development.  

In the veteran's application, he indicated he had received 
treatment in July 1943 for endocarditis at the "Basic 
Training Dispensary" at "Camp Lewis" in "Illinois."  In a 
VA Form 21-4138, Statement in Support of Claim, received in 
October 1999, the veteran stated he entered the service in 
June 1943 at Camp Upton, New York, where he had his basic 
training.  He added that he was treated for endocarditis at 
the "Basic Training Medical Facility."  In the July 2003 
informal hearing presentation, the veteran's representative 
stated the veteran was treated for endocarditis in 1943 
during basic training in Upton, New York.

The RO submitted a request to the National Personnel Records 
Center (NPRC) asking for additional service medical records 
(there are some on file with reference to claims filed right 
after service), to include treatment records from basic 
training in Upton, New York.  The NPRC responded, stating 
that any available records would have been destroyed in the 
accidental fire at that facility.  As such, it was related 
and there were no other service medical records or Surgeon 
General Office reports.  It added that if the veteran was 
treated and he could supply the necessary information, that 
it should use "MO5."  VA subsequently sent the veteran NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, asking that he submit more detailed 
information.  The veteran responded, stating that the 
information had been sent to its office over two years ago, 
when the veteran's attorney filed his papers.

In April 2007, VA attached a Memorandum to the claims file, 
wherein it determined that the service medical records were 
unavailable for review and that all efforts to obtain the 
needed information had been exhausted and further attempts 
were futile.  It laid out the steps it took to obtain the 
records.  Appellant was also notified.

The Board finds that the duty to assist has been met.  The 
veteran alleged having received treatment while in basic 
training at the medical facility.  VA attempted to obtain all 
service medical records from the NPRC, which responded that 
no such records were available.  There are service medical 
records that were obtained following the veteran's 1945 
submission for disability benefits.  The Board finds that the 
existing records are in the claims file and that the RO 
properly determined that any additional records were 
unavailable.  

Finally, VA provided the veteran with two examinations, to 
include obtaining a medical opinion, in connection with his 
claim.  The veteran's representative has argued that one of 
the examinations was in violation of VA regulations because 
the examiner did not state whether the claims file had been 
reviewed.  This is an inaccurate assertion.  In the October 
2000 VA examination report, the examiner stated, "For this 
exam, the patient's c-file and all medical records were 
reviewed."  In the November 2000 VA examination report, the 
examiner stated, "C-file reviewed."  She also argued that 
the examinations were "seriously flawed" because there was 
no way of telling the examiners's medical background, "if 
any."  It is VA's policy to have veterans undergo 
examinations by VA medical professionals, who have the 
knowledge, education, and experience to provide such a 
service.  The Board has no reason to doubt the credentials of 
these VA professionals and will not obtain a new examination 
when the two examinations provide clinical findings and 
medical opinions based upon a review of the record.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007).



II.  Service Connection

The veteran alleges, in part, that the he developed 
endocarditis while in service, which caused his valvular 
heart disease.  He also asserts that his current valvular 
heart disease is secondary to the service-connected fungal 
infection of the right ear.    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection for 
endocarditis may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2007).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Section 3.310(a) of Title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability which derives from 38 U.S.C.A. § 1110, provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2007).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(b) (2007); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
award of service connection for valvular heart disease and 
endocarditis on a direct basis, a presumptive basis, or as 
secondary to the service-connected fungal infection of the 
right ear.  

The veteran has alleged he was treated for endocarditis while 
in service; however, the Board finds that the preponderance 
of the evidence is against a finding that the veteran was 
treated for heart problems in service.  For example, the 
separation examination shows that examination of the 
cardiovascular system was normal.  Under the part of the 
report that asks for significant diseases, wounds, and 
injuries, there was no mention of treatment for endocarditis.  
The examiner specifically noted the veteran had been treated 
for an ear infection in September 1945 and had not been 
treated for such disabilities as malaria or dysentery.  Had 
the veteran received treatment for endocarditis, it would 
have likely been reported on the separation examination.  
Other available service medical records are likewise negative 
in pertinent part.

Further supporting this finding is a statement submitted by 
the veteran in September 1949.  There, he listed in-service 
treatment for a stomach condition, appendix condition, fungus 
of the right ear, and fungus of the hands.  This statement 
was submitted approximately three years following his 
discharge from service.  His current allegation is that he 
was treated for his heart during service; however, his 
failure to report treatment for a heart condition in service 
at that time goes against his current allegation (made more 
than 50 years following service) of having been treated for 
such while in service.  Further, heart pathology was first 
objectively shown in 1974-almost 30 years after the 
veteran's discharge from service.  Considering all these 
facts, the Board finds that the evidence does not support a 
finding that the veteran was treated for a heart condition 
while in service.  While the veteran is competent to describe 
having high fever, ear ache, dizzy spells, nausea, and severe 
headaches, he is not competent to state that such symptoms 
were indicative of endocarditis or other heart pathology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As noted above, the first objective showing of heart disease 
was in 1974-which is many years after the veteran's 
discharge from service.  Therefore, there is a lack of 
evidence of in-service disease or injury, manifestations of 
endocarditis to a compensable degree within one year of 
discharge from service, and evidence of continuity of 
symptomatology between service and the first showing of heart 
disease.  Such is evidence against the veteran's claims on a 
primary or presumptive basis.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).

No medical professional has specifically attributed the post 
service diagnoses of valvular heart disease and endocarditis 
to service or the service-connected fungal infection of the 
right ear.  Rather, there are two medical opinions that touch 
on the issue of a relationship between the post service heart 
disabilities and the veteran's service and/or service-
connected disability.  First, in a September 1999 letter from 
Dr. JM, he noted the veteran was service connected for 
otitis.  He then stated the following: "[The veteran] states 
it was after such symptoms that he additionally developed 
malaise/fever/weakness.  These symptoms recurred in 73' when 
he was told his condition [wa]s called endocarditis."  Dr. 
JM noted that the veteran currently had mitral valve prolapse 
with regurgitation.  Second, in an October 1999 letter, Dr. 
DE stated the veteran had developed a fungal infection in the 
ear while in the army.  He noted the veteran had been 
hospitalized for endocarditis in 1973, which he stated "may 
have been the result of his chronic ear infection."  

On the other hand, there are two VA medical opinions, which 
specifically refute a relationship between the post service 
heart disability and the veteran's service-connected fungal 
infection of the right ear.  In the October 2000 VA 
examination report, the examiner concluded, "In my medical 
opinion[,] the patient's endocarditis he suffered in 1973 is 
not related to fungal infection he suffered during the 
military in 1945.  In the November 2000 VA examination 
report, the examiner concluded that it was not likely that 
the veteran's endocarditis was related to his previous ear 
condition.

The veteran has argued that the Board failed to apply the 
benefit-of-the-doubt rule to the facts in his case.  He 
states that the medical opinions provided by his treating 
physicians are "equally credible" as those opposing his 
claim and that VA should resolve all reasonable doubt in his 
favor.  

The Board disagrees with the veteran's assessment of the 
medical opinions and his argument that he warrants the 
benefit of the doubt.  In the September 1999 letter, Dr. JM 
did not provide a nexus between the post service valvular 
heart disease or endocarditis and either service or a 
service-connected disability.  Rather, he was merely 
reporting the history provided by the veteran-that he had 
certain symptoms in service and had those same symptoms 
recurred in 1973, at which time, he was "told" he had 
endocarditis.  Nowhere in that letter did Dr. JM conclude 
that the veteran's post service heart disability had its 
onset in service or that it was related to the service-
connected fungal infection of the right ear.  Thus, this 
medical opinion does not assist the veteran in attributing 
the post service valvular heart disease or endocarditis to 
service or a service-connected disability.

As to the October 1999 letter from Dr. DE, this opinion is 
speculative, at best.  Essentially, Dr. DE is stating that 
the endocarditis "may have been the result" of the in-
service ear infection.  This would indicate that the 
veteran's service-connected disability "may have" caused 
the post service endocarditis, which would be insufficient to 
establish a nexus between the two.  See Obert v. Brown, 5 
Vet. App. 30 (1993) (Court found that statement made by a 
private physician that the veteran may have been showing 
symptoms of multiple sclerosis for many years prior to the 
diagnosis was "too speculative"); see also Beausoleil v. 
Brown, 8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient).

There are two VA medical opinions, which both state that the 
veteran's post service heart disability is not related to the 
infection the veteran had in service.  Both VA physicians 
reviewed the claims file and came to the same conclusion (one 
examiner provided a more definitive opinion than the other).  
Regardless, the Board finds that these two medical opinions 
outweigh the speculative opinion provided by Dr. DE, 
particularly the October 2000 VA medical opinion, wherein the 
examiner stated emphatically that there was no relationship.  
Thus, the veteran's allegation that reasonable doubt should 
have been resolved in his favor is unsupported.  See 
38 C.F.R. § 3.102 ("By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility." (Emphasis added.).).  A 
speculative opinion cannot be considered to be positive 
evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that he has developed valvular heart disease and/or 
endocarditis as a result of service or the service-connected 
fungal infection of the right ear.  However, as noted above, 
as a lay person without the appropriate medical training and 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter.  See Espiritu, 2 Vet. App. 492.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for valvular heart disease and 
endocarditis, to include as secondary to service-connected 
fungal infection of the right ear, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Service connection for valvular heart disease and 
endocarditis, to include as secondary to service-connected 
right ear fungal infection is denied.


_________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


